Per Curiam.

The administrator’s certificate was controlling (Cottrell v. Eross, 198 Misc. 859).
In addition, since the determination below, the State Residential Rent Law was amended so as to provide that the order of the commission granting a certificate of eviction shall be subject to judicial review only by means of an article 78 proceeding (L. 1946, ch. 274, § 9, as amd. by L. 1951, ch. 443).
The final order should be reversed, with $30 costs, and final order directed for landlords as prayed for in petition, with costs.